UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB/A Amendment No. 1 [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2006 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: None PureDepth, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 20-4831825 (I.R.S. Employer Identification No.) 255 Shoreline Drive, Suite 610, Redwood City, California 94065 (Address of principal executive offices) (650) 632-0800 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of August 30, 2006 there were 65,360,489 shares of the issuer’s common stock, $.001 par value, outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Restatement Explanatory Note:The undersigned Issuer hereby amends its Quarterly Report on Form 10-QSB for the quarter ended July 31, 2006 in order to (a) restate its previously issued financial statements for the quarter ended, six months ended and inception to date ended July 31, 2006 to correct the Company’s computations of stock-based compensation under Statement of Financial Accounting Standards No. 123(R), (b) correct the computation of the depreciation expense, included in the quarter ended, six months ended and inception to date ended July 31, 2006 report, (c) correct prior year 2005 and inception to date ended July 31, 2006 operating expenses to reflect operating expense reclassifications, and (d) amend the Notes to the Financial Statement. Part I Financial Information Item 1: Financial Statements The financial statements in the quarterly report are restated as follows: (a) the consolidated balance sheet is restated in the form of (i) a reduction in the accumulated deficit and additional paid in capital by the same amount, $601,894, to correct the Company’s computations of stock-based compensation, resulting in no net impact on total stockholders’ equity, and (ii) increasing net property and equipment and reducing the accumulated deficit by the same amount $70,332 to correct the Company’s computations of depreciation expense, (b) the consolidated statements of operations for the three months ended July 31, 2006 are restated in the form of a reduction of depreciation expense in the amount of$4,966 resulting in a reduction of the reported net lossin the amount of$4,966, (c) the consolidated statements of operations for the three months ended July 31, 2005 have been reclassified for certainoperating expenses (as previously reported on Form 8-K filed with the Commission on October 13, 2006) in the form of (i) a reduction in sales and marketing in the amount of$20,976, (ii) a reduction in general and administrative in the amount of $73,256, and (iii) an increase in research and development in the amount of$94,232, resulting in no change to the total operating expenses and no change in the reported net loss for the period, (d) the consolidated statements of operations for the six months ended July 31, 2006 are restated for operating expense reductions in stock based compensation and depreciation expense in the form of (i) a reduction in sales and marketing in the amount of$71,520, (ii) a reduction in general and administrative in the amount of $447,730, (iii) a reduction in research and development in the amount of$82,644, and (iv) a reduction of depreciation expense in the amount of$70,332, resulting in a reduction of the reported net lossin the amount of$672,226, (e) the consolidated statements of operations for the six months ended July 31, 2005 have been reclassified for certain operating expenses (as previously reported on Form 8-K filed with the Commission on October 13, 2006) in the form of (i) a reduction in sales and marketing in the amount of$10,914, (ii) a reduction in general and administrative in the amount of $117,110, and (iii) an increase in research and development in the amount of$128,024, resulting in no change to the total operating expenses and no change in the reported net loss for the period, (d) the consolidated statements of operations for the inception to period ended July 31, 2006 are restated for the current period corrections and prior year reclassifications (as previously reported on Form 8-K filed with the Commission on October 13, 2006) in the form of (i) an increase in sales and marketing in the amount of$2,537,988, (ii) a reduction in professional fees in the amount of $32,775, (iii) a reduction in general and administrative in the amount of $5,206,028, (iv) an increase in research and development in the amount of$2,056,027, (v) a reduction of depreciation expense in the amount of$27,438, (vi) a reduction in grant receipts in the amount of $82,020, (vii) an increase in other income in the amount of $82,020, resulting in a reduction of the reported net lossin the amount of$672,226. There is a “restated” notation in the attached financial statements, wherever there has been a restatement from the previously filed financial statements. The Notes to the consolidated financial statements have been restated to reflect, and Note 2 has been added to describe, the restatement and reclassification changes in the restated consolidated balance sheet, restated consolidated statement of operations and restated consolidated statements of cash flows.A pro forma presentation has been added to the consolidated statement of operations to show the summary effect of the above changes to the reported net loss. In addition to the above restatements, immaterial corrections and changes to certain summations and presentations have been made or line items renamed for a more informative presentation.These corrections and renaming changes did not have an impact on previously reported financial position, cash flow, or results of operations. 2 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations No Changes Item 3: Controls and Procedures No Changes Part II Other Information No Changes Except as described above, this Amendment does not include any other revisions to the original Quarterly Report and, accordingly, does not include any other updated information about changes in events, estimates or other developments subsequent to the filing date of the original Quarterly Report. 3 PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements PUREDEPTH, INC. AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET (unaudited) July 31, 2006 (Restated) Unaudited ASSETS Current assets: Cash and cash equivalents $ 7,780,011 Accounts receivable 69,985 Prepaid expenses 119,882 Total current assets 7,969,878 Property & Equipment (net) (restated) 382,250 Other Assets: Intellectual property (net) 2,543,308 Other assets held for sale 796 Total other assets 2,544,104 Total assets (restated) $ 10,896,232 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion - notes payable $ 108,661 Accrued interest 44,226 Accounts payable 257,223 Accrued expenses 440,262 Accrued payroll 78,934 Total current liabilities 929,306 Note payable 554,726 Total liabilities 1,484,032 Commitments & Contingencies - Stockholders' equity Preferred stock, $0.001 par value,10,000,000 shares authorized, no shares outstanding Common stock, $0.001 par value, 190,000,000 shares authorized, 65,474,999 shares issued and outstanding 65,475 Additional paid-in-capital (restated) 30,439,145 Accumulated deficit (restated) (20,381,519 ) Accumulated other comprehensiveloss (710,901 ) Total stockholders' equity (restated) 9,412,200 Total liabilities and stockholders' equity (restated) $ 10,896,232 The accompanying notes are an integral part of these unaudited financial statements 4 PUREDEPTH, INC. AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS and COMPREHENSIVE INCOME /(LOSS) (Unaudited) Three Months Ended July 31, Six Months Ended July 31, Inception to July 31, 2006 (Restated) 2005 2006 (Restated) 2005 2006 (Restated) Net sales $ - $ - $ - $ - $ - Cost of goods sold - Gross profit - Operating expenses Depreciation and amortization (restated) 80,979 82,498 153,009 202,745 2,545,985 Sales and marketing (restated) 142,012 161,168 995,249 353,481 4,620,004 Professional fees (restated) 57,605 29,449 375,544 131,524 1,947,721 Loss on fixed asset disposal - - - 5,444 111,194 General and administrative (restated) 1,110,843 642,313 2,620,063 928,726 8,518,157 Research and development (restated) 469,746 421,616 1,548,649 888,558 5,518,931 Total operating expenses (restated) 1,861,185 1,337,044 5,692,514 2,510,478 23,261,992 Operating loss (restated) (1,861,185 ) (1,337,044 ) (5,692,514 ) (2,510,478 ) (23,261,992 ) Other income (expense) Interest, net (9,549 ) (57 ) 10,074 (49,885 ) (942,337 ) Grant receipts - - 1,850 7,324 600,605 Foreign exchange gain (loss) 24,467 (3,592 ) 49,227 79,901 448,085 Other income (5,669 ) - 84,230 90,797 2,758,841 Total other net income (loss) 9,249 (3,649 ) 145,381 128,137 2,865,194 Loss before income tax (restated) (1,851,936 ) (1,340,693 ) (5,547,133 ) (2,382,341 ) (20,396,798 ) Income tax provision - Loss from continuing operations (restated) (1,851,936 ) (1,340,693 ) (5,547,133 ) (2,382,341 ) (20,396,798 ) Income (loss) from discontinued operations, net of income tax (2,368 ) - 15,279 - 15,279 Netloss (restated) $ (1,854,304 ) $ (1,340,693 ) $ (5,531,854 ) $ (2,382,341 ) $ (20,381,519 ) Other comprehensive income gain/loss Net loss per statement of operations(restated) $ (1,854,304 ) $ (1,340,693 ) $ (5,531,854 ) $ (2,382,341 ) $ (20,381,519 ) Foreign currency gain (loss) adjustments - (41,807 ) 33,132 (138,206 ) (710,901 ) Total comprehensive loss (restated) $ (1,854,304 ) $ (1,382,500 ) $ (5,498,722 ) $ (2,520,547 ) $ (21,092,420 ) Pro forma Information for restatement: Net loss as previously reported $ (1,859,270 ) $ (6,204,080 ) $ (21,053,745 ) Adjustment in stock based compensation 601,894 601,894 Adjustment in depreciation expense 4,966 70,332 70,332 Net loss (restated) $ (1,854,304 ) $ (5,531,854 ) $ (20,381,519 ) The accompanying notes are an integral part of these unaudited financial statement 5 PUREDEPTH, INC. AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS and COMPREHENSIVE INCOME /(LOSS) (Unaudited) Three Months Ended July 31, Six Months Ended July 31, Inception to July 31, 2006 (Restated) 2005 2006 (Restated) 2005 2006 (Restated) Basic and diluted loss per share Loss from continuing operations (restated) $ (0.04 ) $ (0.04 ) $ (0.12 ) $ (0.07 ) $ (1.28 ) Netloss (restated) $ (0.04 ) $ (0.04 ) $ (0.12 ) $ (0.07 ) $ (1.28 ) Weighted average shares outstanding basic & diluted 45,975,626 36,319,854 45,975,626 36,319,854 15,940,347 The accompanying notes are an integral part of these unaudited financial statements 6 PUREDEPTH, INC. AND SUBSIDIARIES (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended July 31, Inception to 2006 2005 July 31, 2006 (Restated) (Restated) Cash flows from operating activities: Netloss $ (5,531,854 ) $ (2,382,341 ) $ (20,381,519 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 153,009 202,745 2,545,985 Stock-based compensation expense 2,539,644 632,032 5,150,100 Non-cash interest expense 25,692 68,978 170,782 Loss on disposal of fixed assets - 5,444 111,194 Foreign exchange (gain) (34,888 ) (79,901 ) (433,746 ) Changes in operating assets and liabilities: (Increase) decrease in accounts receivable, trade 2,010 35,382 (69,985 ) (Increase) decrease in prepayments (66,393 ) 51,667 (119,877 ) Increase(decrease) in accounts payable (38,084 ) (38,063 ) 254,292 Increase (decrease) in other payables & accruals 440,126 (124,471 ) 554,481 Increase(decrease) in accrued interest 13,396 1,546 18,534 Net cash used in operating activities (2,497,342 ) (1,626,982 ) (12,199,759 ) Cash flows from investing activities: Payments for purchases of fixed assets (234,979 ) (153,218 ) (1,298,674 ) Expenditures - intellectual property (132,358 ) (81,692 ) (3,019,807 ) Net cash used in investing activities (367,337 ) (234,910 ) (4,318,481 ) Cash flows from financing activities: Proceeds from issuance of common stock, net - - 9,002,652 Proceeds from issuance of Series A preferred stock, net 4,227,472 - 4,227,472 Proceeds from conversion of B Warrants, net 5,558,543 - 5,558,543 Issuance of related party note payable - 1,753,250 6,229,806 Principal payments on note payable (23,136 ) - (617,576 ) Net cash provided by financing activities 9,762,879 1,753,250 24,400,897 Effect of exchange rate changes on cash and cash equivalents 23,813 69,255 (102,646 ) Net increasein cash and cash equivalents 6,922,013 (39,387 ) 7,780,011 Cash and cash equivalents at beginning of period 857,998 114,817 - Cash and cash equivalents at end of period $ 7,780,011 $ 75,430 $ 7,780,011 Supplemental cash information: Notes and accrued interest converted to stock $ 774,330 $ 2,704,784 $ 5,598,620 Cash paid for interest $ 2,491 $ 769 $ 851,071 Cash paid for income taxes $ - $ - $ - Purchase of intellectual property via issuance of note payable $ - $ - $ 1,257,929 Warrants issued for stock issuance costs (restated) $ 1,840,779 $ - $ 1,840,779 The accompanying notes are an integral part of these unaudited financial statements 7 PUREDEPTH, INC. AND SUBSIDIARIES (A Development Stage Company) NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 - Basis of Presentation The accompanying unaudited financial statements of PureDepth, Inc. (“the Company") are presented in accordance with the requirements for Form 10-QSB and Article 10 of Regulation S-X and Regulation S-B. Accordingly, they do not include all of the disclosures required by generally accepted accounting principles in the United States of America. In the opinion of management, all adjustments (all of which were of a normal recurring nature) considered necessary to fairly present the financial position, results of operations, and cash flows of the Company on a consistent basis, have been made. These results have been determined on the basis of generally accepted accounting principles and practices applied consistently with those used in the preparation of the Company's Annual Financial Statements for the ten months ended January 31, 2006 and year ended March 31, 2005. Operating results for the six months ended July 31, 2006 are not necessarily indicative of the results that may be expected for the fiscal year ending January 31, 2007. The accompanying condensed consolidated financial statements for the interim period should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended January 31, 2007 included in the Company’s Annual Report on Form 10-KSB filed with the Commission on May 31, 2007. Those statements contain a summary of significant accounting policies. Certain amounts in the prior periods have been reclassified to conform to the current presentation. Note 2 – Restatement Restatements The Company’s management concluded after reviewing the computations related to stock based compensation and the activity related to fixed asset depreciation, that it needed to restate its previously filed Forms 10-QSB for the six months ended July 31, 2006 to correct the Company’s computations of stock based compensation and depreciation expense. The consolidated balance sheets at July 31, 2006 have been amended by increasing net property and equipment by $70,332 for the depreciation correction, reducing accumulated deficit by $672,226 for the cumulative net loss adjustment and reducing additional paid in capital by $601,894 for the stock based compensation correction resulting in net increases in total assets and stockholders’ equity of $70,332. The consolidated statements of operations for the three months ended, six months ended and inception to date ended July 31, 2006 have been corrected by reducing total operating expenses in the total amount of$4,966, $70,332 and $70,332 respectively for depreciation expense and $0, $601,894 and $601,894 respectively for stock based compensation expense, resulting in a restated net loss of $1,854,304, $5,531,854 and $20,381,519, respectively. The restatement resulted in no change in the loss per share for the three months ended July 31, 2006, a decrease in the loss per share from $(0.14) to $(0.12) per share for the six months ended July 31, 2006 and a decrease in the loss per share from $(1.32) to $(1.28) per share for the inception to July 31, 2006. 8 Reclassifications The Company reviewed the classification of its operating expenses and other income items for the period ended July 31, 2005. As a result of the review, certain amounts have been reclassified to conform to the current presentation.The reason for the reclassifications was the reallocation of certain departmental expenses. The results of the reclassifications did not impact previously reported financial position, cash flows, net operating loss, or the loss per share calculations. Three months ended July 31, 2005 Six months ended July 31, 2005 As reported change As reclassified As reported change As reclassified Selected Operating Expenses Depreciation and amortization $ 82,498 $ 0 $ 82,498 $ 202,745 $ 0 $ 202,745 Sales and marketing 182,144 (20,976 ) 161,168 364,395 (10,914 ) 353,481 Professional fees 29,449 0 29,449 131,524 0 131,524 Fixed asset disposals 0 0 0 5,444 0 5,444 General and administrative 715,569 (73,256 ) 642,313 1,045,836 (117,110 ) 928,726 Research and development 327,384 $ 94,232 421,616 $ 760,534 128,024 $ 888,558 Loss from Operations (1,337,044 ) 0 (1,337,044 ) (2,510,478 ) 0 (2,510,478 ) Net effect of Changes 0 0 Inception to July 31, 2006 As reported reclassified restatement As restated Selected Operating Expenses Depreciation and amortization $ 2,573,423 $ 42,894 $ (70,332 ) $ 2,545,985 Sales and marketing 2,082,016 2,609,508 (71,520 ) 4,620,004 Professional fees 1,980,496 (32,775 ) 0 1,947,721 Fixed asset disposals 111,194 0 0 111,194 General and administrative 13,724,185 (4,758,298 ) (447,730 ) 8,518,157 Research and development 3,462,904 2,138,671 (82,644 ) 5,518,931 Loss from Operations (23,934,218 ) 0 (672,226 ) (23,261,992 ) Grant receipts 682,625 (82,020 ) 0 600,605 Other income 2,676,821 82,020 0 2,758,841 Net effect of Changes 0 (672,226 ) 9 Note 3 -Description of Business The Company - Description of Business PureDepth, Inc., along with our wholly owned subsidiaries, PureDepth Limited (PDL) and PureDepth Incorporated Limited (PDIL) (collectively, the Company) develops, manufactures, markets and supports multi-layer display technology. The Company’s technology has gaming, military, automotive and handheld video display applications. The Company is deemed a development stage company as defined by Statement of Financial Accounting Standards (SFAS) No. 7 Accounting and Reporting by Development Stage Enterprises due to its continuing research and development activities related to making its multi-layer display technology economically viable for its targeted applications. Note 4 – Merger On March 31, 2006 and pursuant to an Agreement and Plan of Merger and Reorganization dated March 16, 2006, PureDepth, Inc., a California corporation (PDI-CA) entered into a merger with PureDepth Technologies, Inc., a Delaware corporation and wholly owned subsidiary of Diamond One, Inc., a Colorado corporation quoted on the OTC Bulletin Board. As a result of the merger, PureDepth Technologies, Inc. succeeded to the business of PDI-CA, and survived as a wholly owned operating subsidiary of Diamond One, Inc. The merger was effected by the filing of a certificate of merger with the Delaware Secretary of State on March 31, 2006. At the effective time of the merger, the legal existence of the PDI-CA ceased and all of the 23,311,855 shares of the PDI-CA’s common stock that were outstanding immediately prior to the merger were cancelled. Simultaneously, PDI-CA’s former stockholders received an aggregate of 233,118.55 shares of Diamond One, Inc’s Series A Preferred Stock, representing approximately 89% of the registrant’s outstanding voting power after the merger. In addition, all securities convertible into and exercisable for shares of the PDI-CA’s common stock (e.g. options and warrants) that were outstanding immediately prior to the merger were cancelled, and their holders received similar securities for the purchase of Diamond One, Inc. common stock. Prior to the merger and pursuant to authority granted to it by the registrant’s articles of incorporation, as amended, Diamond One, Inc’s board of directors approved and adopted a Certificate of Designation relating to a new class of preferred stock denominated Series A Preferred Stock.On May 10, 2006 all outstanding shares of Series A Preferred Stock automatically converted into shares of common stock on a 229.021-for-1 basis upon the effectiveness of an additional amendment to Diamond One, Inc’s articles of incorporation which increased the number of shares of authorized common stock.In total, former holders of PDI-CA securities now hold approximately 93% of the outstanding common stock of Diamond One, Inc. on a fully diluted basis. The merger represented a change in control of Diamond One, Inc. as greater than 50% of the issued and outstanding voting stock of the registrant on a post-merger basis is now held by the former holders of PDI common stock. In addition, and simultaneously with the effectiveness of the merger, the board of directors of Diamond One, Inc. was reconstituted by the appointment of Messrs. David Hancock, Fred Angelopoulos and Mark Kalow to its Board of Directors, and the resignation of Messrs. Troy Fullmer and Robert Chramosta.Messrs. Fullmer and Chramosta also resigned their positions as officers. In their place, Fred Angelopoulos was appointed as its Chief Executive Officer and President, and Kristin Bowman was appointed as Chief Operating Officer, Secretary and acting Chief Financial Officer.All prior operations of Diamond One, Inc. were divested to the former directors of that company. On May 8, 2006 the name of PureDepth Technologies, Inc., the surviving reincorporation merger entity, was changed to PureDepth, Inc. On May 30, 2006, PureDepth, Inc. (f/k/a Diamond One, Inc.) consummated a short-form merger with a wholly owned Delaware subsidiary, pursuant to which it reincorporated in the State of Deleware. After the reincorporation, the Company’s name remains “PureDepth, Inc.”. For a full description of the merger transaction refer to the Form 8-K and Form 8-K/A filed with the Securities and Exchange Commission on April 6, 2006 and June 16, 2006, respectively. 10 The merger was accounted for as a reverse acquisition in accordance with SFAS No. 141 Business Combinations in which PDI was identified as the acquiring entity and Diamond One, Inc was identified as the acquired entity.Any remaining identifiable assets and liabilities of Diamond One, Inc. were assigned fair values at the acquisition date. No goodwill was recognized.The assets of the Company were incorporated into the group financial statements at their pre-merger carrying values at the date of the business combination.Comparative financial information for periods prior to the merger is presented for the former PDI entity. The following is pro-forma results of operations as if the transaction had occurred at the beginning of each period presented: Sixmonths ended July 31, 2006 2005 Net Sales $ - $ - Operating loss (5,692,514 ) (2,510,478 ) Other income (expense) 145,381 128,137 Income from discontinued operations 15,279 (26,642 ) Pro-forma net loss (restated) (5,531,854 ) (2,408,983 ) Pro-forma net loss per share * $ (0.12 ) $ (0.07 ) Pro-forma weighted average shares outstanding 45,975,626 36,319,854 * Pro-forma net loss per share is computed as if all preferred shares are converted as of the beginning of the period. Note 5 – Discontinued Operations Divestiture of Former Business Prior to the merger, Diamond One, Inc. had assigned all of its assets and liabilities, specifically including the coin and exchange business owned and operated by Diamond One, Inc., to Numismatic Capital Group. As part of the merger agreement on May 9, 2006, the former officers of Diamond One, Inc. exercised an option to acquire Numismatic Capital Group at the net book value.The Company recorded income from operations of the discontinued coin and exchange operation of $15,279 for the six months ended July 31, 2006. Note 6 - Stockholder’s Equity On February 23, 2006, in connection with a private placement offering, the Company issued common stock and warrants to its majority shareholder, K1W1, in exchange for the forgiveness of debt totaling $774,330.In this transaction the Company issued 772,286 shares of common stock, 386,143 three-year A-warrants to purchase 386,143 shares of common stock at an exercise price of $2.75 per share and 386,143 one-year B-warrants to purchase 386,143 shares of common stock at an exercise price of $2.00 per share. On March 1, 2006, in a private placement offering, the Company issued common stock and warrants for cash of totaling $4,264,480 net of issuance costs of $3,021,299.Also included in the transaction is the issuance of 350,000 shares of subscribed capital received in January 2006.In this offering the Company issued 5,795,000 shares of common stock,three-year A-warrants to purchase 2,897,500 shares of common stock at an exercise price of $2.75 per share and one-year B-warrants to purchase 2,897,500 shares of common stock at an exercise price of $2.00 per share. In connection to the private placement and included in the issuance costs the Company also issued three-year C-warrants (adjusted to reflect the March 31, 2006 merger transaction) to purchase 1,082,811 shares of common stock at an exercise price of $0.44 per share in the amount of $1,840,779 for services related to the private placement. On March 31, 2006 the Company issued 31,800 shares of common stock pursuant to the exercise of common stock options for a former employee at an exercise price of $0.65 per share for cash totaling $20,670. On March 31, 2006, the effective date of the merger, the Company converted 23,311,855 shares of the Company’s common stock that were outstanding immediately prior to the merger to an aggregate of 233,118.55 shares of Series A Preferred Stock at a one-for-hundredratio. 11 On March, 31, 2006 the Company issued 6,255,400 shares of common stock in exchange for the 6,255,400 shares of the common stock of Diamond One, Inc. surrendered at the time of the merger. On May 9, 2006 the Company converted all 233,118.55 shares of the Series A Preferred Stock issued in the acquisition of Diamond One into an aggregate of 53,389,045 shares of common stock at a 229.01-for-one ratio.The conversion was effected pursuant to the terms of the Certificate of Designation for the registrant’s Series A Preferred Stock, which provided that all outstanding preferred shares of that series would automatically convert upon an increase in the number of shares of common stock authorized for issuance under the registrant’s articles of incorporation.Pursuant to the merger, warrants were automatically converted and their respective post merger exercise prices became $1.20 for A-warrants and $0.87 for B-warrants. On May 9, 2006 pursuant to the exercise of an Option Agreement held by the Company, dated March 16, 2006, the Company transferred all of the outstanding membership interests in its wholly owned subsidiary, Numismatic Capital Group, LLC to Messrs. Charmosta and Fullmer, the former officers of Diamond One, Inc., in exchange for 1,000,000 shares of our common stock held by them.The transaction was accounted for at the net book value of the assets transferred with no gain or loss recognized. The Company subsequently cancelled these shares. On July 11, 2006 the Company accepted an in-process stock subscription relating to the March 2006 private placement and issued common stock and warrants for cash totaling $50,000.In this offering, the Company issued 114,510 shares of common stock, three-year A-warrants to purchase 57,255 shares of common stock at an exercise price of $1.20 per share and one-year B-warrants to purchase 57,255 shares of common stock at an exercise price of $0.87 per share. On July 31, 2006 in a private placement transaction with existing investors who were holders of B-warrants, the Company exercised B-warrants and issued common stock and warrants for cash totaling $5,860,717, net of issuance costs.In this transaction, the B-warrant holders exercised their B-warrant for $0.87 in exchange for a share of common stock and one three-year D-warrant.The Company issued 6,716,044 shares of common stock and three-year D-warrants to purchase 6,716,044 shares of common stock at an exercise price of $1.20 per share. Note 7 - Stock Option Plan Prior to the merger, and effective March 31, 2006, the Board of Directors of PureDepth, Inc. approved and authorized an amendment and restatement of its Second Amended and Restated Executive Share Option Plan No. 3 (the “Prior Plan”) into the 2006 Stock Incentive Plan (the “Plan”) and entered into agreements with each of the existing option holders whereby such option holders agreed that the Plan would thereafter govern their respective options. The amendment had no effect upon the number of options or the strike prices. As a result of the merger, all unvested stock options issued under the Plan vested upon the effective date of the merger, March 31, 2006. The option shares are not currently registered under Form S-8 but, when registered, they would be available for sale into the market. Options issued under the Company’s Prior Plan, except those issued to David Hancock and Keith Phillips, carried certain anti-dilution rights with respect of company securities issued prior to the merger transaction. Upon closing of the private placement offering of PureDepth, Inc. on March 1, 2006, further options were deemed to be issued to various holders under the Plan holding anti-dilution rights with subsequent vesting of those options occurring under the accelerated vesting provisions on the reverse acquisition date, being March 31, 2006. These anti-dilution rights terminated at the effective time of the merger, and were not carried forward under the Plan. 12 A summary of option activity under the Plan as of July 31, 2006 is presented below: Options Shares Weighted- Average Exercise Price Outstanding at beginning of period 12,450,570 $ 0.28 Granted - $ - Exercised - $ - Forfeited or expired - $ - Outstanding at July 31, 2006 12,450,570 $ 0.28 Exercisable at July 31, 2006 12,450,570 $ 0.28 The following table summarizes significant ranges of outstanding and exercisable options as of July 31, 2006: Stock Options Outstanding Stock Options Exercisable Range of Exercise Price Number Outstanding Weighted Average Remaining Contractual Life (In Years) Weighted Average Exercise Price per Share Aggregate Intrinsic Value ($000) Number Exercisable Weighted Average Exercise Price per Share Aggregate Intrinsic Value ($000) $0.28 - $0.44 12,450,570 6.2 $0.28 $23,282 12,450,570 $0.28 $23,282 The aggregate intrinsic value in the preceding table represents the total pretax intrinsic value based on the Company’s closing stock price of $2.15 as of July 31, 2006.As of July 31, 2006 all outstanding options were in-the-money. Stock Compensation We currently use the Black-Scholes option pricing model to determine the fair value of stock options. The determination of the fair value of stock-based payment awards on the date of grant using an option-pricing model is affected by our stock price as well as assumptions regarding a number of complex and subjective variables. These variables include our expected stock price volatility over the term of the awards, actual and projected employee stock option exercise behaviors, risk-free interest rate and expected dividends. We estimate the volatility of our common stock by using our limited historical data and similar entities.We base the risk-free interest rate that we use in the option valuation model on U.S. Treasury issues with remaining terms similar to the expected term on the options. We do not anticipate paying any cash dividends in the foreseeable future and therefore use an expected dividend yield of zero in the option valuation model. We are required to estimate forfeitures at the time of grant and revise those estimates in subsequent periods if actual forfeitures differ from those estimates. All stock-based payment awards are amortized on a straight-line basis over the requisite service periods of the awards, which are generally the vesting periods. To determine the expected term of out employee awards granted we utilized the simplified approach as defined by SEC Staff Accounting Bulletin No. 107, Share-Based Payment (SAB107). 13 Note 8 - Income Taxes For the quarter ended July 31, 2006, the Company incurred net operating losses of approximately $1.85 million and, accordingly, no provision for income taxes has been recorded. In addition, no benefit for income taxes has been recorded due to the uncertainty of the realization of any tax assets. At January 31, 2006, PureDepth, Inc. (California) had both a federal and state net operating loss carry-forward of $1,016,582. Further, there were foreign net operating loss carry-forwards of $3,102,917 in respect of PureDepth, Inc’s. foreign subsidiaries. In addition, at January 31, 2006, Diamond One, Inc. reported approximately $43,000 of federal and state net operating losses, but has not assessed the current status of net operating loss carry-forwards following reorganization. Net operating loss carry-forwards, if not utilized, will begin to expire within twenty years for federal purposes and within ten years for California purposes. The foreign net operating tax loss carry-forward can be carried forward indefinitely unless a change in ultimate control of the loss companies results. For financial reporting purposes, the Company has incurred a loss in each period since its inception. Based on the available objective evidence, including the Company's history of losses, management believes it is currently more likely than not that the net deferred tax assets will not be fully realizable. Accordingly, the Company provided a full valuation allowance against its net deferred tax assets. Note 9 - Related Party Transactions On February 23, 2006, in connection with a private placement offering, the Company issued common stock and warrants to its majority shareholder, K1W1, in exchange for the forgiveness of debt totaling $774,330.In this transaction the Company issued 772,286 shares of common stock, 386,143 three-year A-warrants to purchase 386,143 shares of common stock at an exercise price of $2.75 per share and 386,143 one-year B-warrants to purchase 386,143 shares of common stock at an exercise price of $2.00 per share. On March 31, 2006 the Company issued options to purchase 232,932 shares of common stock at an exercise price of $0.44 to Mark Kalow pursuant to his agreement to serve as a director. On May 9, 2006 pursuant to the exercise of an Option Agreement held by the Company, dated March 16, 2006, the Company transferred all of the outstanding membership interests in its wholly owned subsidiary, Numismatic Capital Group, LLC to Messrs. Charmosta and Fullmer, the former officers of Diamond One, Inc., in exchange for 1,000,000 shares of our common stock held by them.The transaction was accounted for at the net book value of the assets transferred with no gain or loss recognized. The Company subsequently cancelled these shares. Note 10 - Subsequent Events On August 4, 2006, the Board of Directors of PureDepth, Inc. issued Robert O’Callahan, Chief Financial Officer, and Mark Kalow, Director, each the first tranche of a stock option to purchase shares of PureDepth common stock. The total stock options involved represent 500,000 and 167,067 shares for Messrs. O’Callahan and Kalow, respectively. The option grants have an exercise price of market price as of grant date per share with a ten year term and otherwise subject to the PureDepth, Inc. stock option plan. The shares subject to the options will vest with 1/6 of all grants vesting on December 30, 2006, and 1/12 at quarterly intervals thereafter over three years concluding June 30, 2009. The grant issuance will occur in five tranches with 1/5 (or approximately 1/5) of the total stock options involved issuing at the closing price on five dates: August 4, September 5, October 5, November 6, and December 5, 2006. Mr. Kalow did not participate in the Board action regarding his grants. An advisory board member also received a grant of 200,000 shares on these dates and terms. On September 6, 2006 the Company issued 344,000 “D Warrants” as compensation for services rendered. On September 7, 2006 the Board of Directors appointed Mr. John Floisand and Mr. Thomas L. Marcus as directors to fill vacancies on the Board. 14 SIGNATURES In accordance with the requirements of the Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PUREDEPTH, INC. Date:September 12, 2007 By: /s/Thomas L. Marcus Thomas L. Marcus Interim Chief Executive Officer By: /s/Jonathan J. McCaman Jonathan J. McCaman Chief Financial Officer and Chief Accounting Officer Index to Exhibits Filed with this Report (a) Exhibits Exhibit No. Description 31.1 Certification of Chief Executive Officer 31.2 Certification of Chief Financial Officer 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 15
